DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 20150365015 A1).
Regarding Claim 6:
Ito teaches a reactor comprising: 
an assembly that has a coil (2, Fig. 3; para 0095) that has a pair of winding portions (2a-2b, Fig. 3; para 0095) that are arranged side by side, and a magnetic core (3, Fig. 3; para 0097) a part of which is arranged inside the winding portions; 
a base member (6, Fig. 4; para 0063) that has a mount plate (60, Fig. 4; para 0063)  on which the assembly is mounted; and 
a sensor assembly (81-83 formed the sensor assembly) that has a sensor main body (81, Fig. 6; para 0134) that detects a physical value related to the reactor, and a wiring portion (82, Fig. 6; para 0134) extending from the sensor main body, 
wherein the reactor includes 
a wire catch member (42, Fig. 3; para 0109) provided on the assembly or 
the base member, the wire catch member allowing a part of the wiring portion (construed from Fig. 4) to be arranged thereon, and 
a cable tie (83, Fig. 6; para 0134) that fixes the wiring portion to the wire 
6) is a bottomed casing that has a bottom plate portion (i.e. bottom part of the 6 in Fig. 6) constituted by the mount plate, and a side wall portion (61, Fig. 4; para 0117) surrounding the assembly, 
the wire catch member is integrally provided on an opening edge of the casing (construed from Fig. 5), and includes a plate-like piece (6F, Fig. 4; para 0142)   projecting upward from the side wall portion, and a through hole formed through the plate-like piece, and 
the cable tie is inserted into the through hole (construed from Fig. 1 & Fig. 4). 

Regarding Claim 7:
Ito teaches a reactor comprising: 
an assembly that has a coil (2, Fig. 3; para 0095) that has a pair of winding portions (2a-2b, Fig. 3; para 0095) that are arranged side by side, and a magnetic core (3, Fig. 3; para 0097) a part of which is arranged inside the winding portions; 
a base member (6, Fig. 4; para 0063) that has a mount plate (60, Fig. 4; para 0063)  on which the assembly is mounted; and 
a sensor assembly (81-83 formed the sensor assembly) that has a sensor main body (81, Fig. 6; para 0134) that detects a physical value related to the reactor, and a wiring portion (82, Fig. 6; para 0134) extending from the sensor main body, 
wherein the reactor includes 
a wire catch member (42, Fig. 3; para 0109) provided on the assembly or the base member, the wire catch member allowing a part of the wiring portion (construed from Fig. 4) to be arranged thereon, and 
a cable tie (83, Fig. 6; para 0134) that fixes the wiring portion to the wire catch member, 
the reactor further includes a stay (8a,8b, Fig. 1; para 0143) for holding down an 
upper surface of an outer core portion (32, Fig. 2; para 0125) of the magnetic core, the outer core portion being arranged on an outer side of the winding portions, thereby fixing the assembly to the base member, and 
the wire catch member is a member separate from the stay (construed from
Fig. 6), and is fastened, together with the stay, to the base member by a screw (8s. Fig. 6; para 0126).  

Regarding Claim 8:
Ito teaches a reactor comprising: 
an assembly that has a coil (2, Fig. 3; para 0095) that has a pair of winding portions (2a-2b, Fig. 3; para 0095) that are arranged side by side, and a magnetic core (3, Fig. 3; para 0097) a part of which is arranged inside the winding portions; 
a base member (6, Fig. 4; para 0063) that has a mount plate (60, Fig. 4; para 0063)  on which the assembly is mounted; and 
a sensor assembly (81-83 formed the sensor assembly) that has a sensor main body (81, Fig. 6; para 0134) that detects a physical value related to the reactor, and a wiring portion (82, Fig. 6; para 0134) extending from the sensor main body, 
wherein the reactor includes 
a wire catch member (42, Fig. 3; para 0109) provided on the assembly or
the base member, the wire catch member allowing a part of the wiring portion (construed from Fig. 4) to be arranged thereon, and 
a cable tie (83, Fig. 6; para 0134) that fixes the wiring portion to the wire catch member, 
the reactor further includes a stay (8a,8b, Fig. 1; para 0143) for holding down an 
upper surface of an outer core portion (32, Fig. 2; para 0125) of the magnetic core, the outer core portion being arranged on an outer side of the winding portions, thereby fixing the assembly to the base member, and 
the wire catch member (42) is formed by making a part of the stay protrude outward from the assembly (construed from Fig. 1).

Regarding Claim 9:
Ito teaches a reactor comprising: 
an assembly that has a coil (2, Fig. 3; para 0095) that has a pair of winding portions (2a-2b, Fig. 3; para 0095) that are arranged side by side, and a magnetic core (3, Fig. 3; para 0097) a part of which is arranged inside the winding portions; 
(6, Fig. 4; para 0063) that has a mount plate (60, Fig. 4; para 0063) on which the assembly is mounted; and 
a sensor assembly (81-83 formed the sensor assembly) that has a sensor main body (81, Fig. 6; para 0134) that detects a physical value related to the reactor, and a wiring portion (82, Fig. 6; para 0134) extending from the sensor main body, 
wherein the reactor includes 
a wire catch member (41-42, Fig. 3; para 0109) provided on the assembly 
or the base member, the wire catch member allowing a part of the wiring portion (construed from Fig. 4) to be arranged thereon, and 
a cable tie (83, Fig. 6; para 0134) that fixes the wiring portion to the wire catch member, 
the reactor further includes an insulating end surface interposed member (4e,
 Fig. 3, para 109-110) interposed between an outer core portion (32, Fig. 2; para 0125) of the magnetic core, the outer core portion being arranged on an outer side of the winding portions,, and an end surface of the coil, 
the wire catch member is integrally provided on the end surface 
interposed member, and includes a plate-like piece (6F, Fig. 4; para 0142)   extending to a position above the assembly, and a through hole formed through the plate-like piece (construed from Fig. 1 and Fig. 4). 
the cable tie is inserted into the through hole (construed from Fig. 1& Fig. 4). 

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 20140085026 A1).
This is a separate rejection where reference Yamada is used to reject claim 6. 
Regarding Claim 6:
Yamada teaches a reactor comprising: 
an assembly that has a coil (2, Fig. 2; para 0050) that has a pair of winding portions (2a-2b, Fig. 2; para 0050) that are arranged side by side, and a magnetic core (3, Fig. 4; para 0055) a part of which is arranged inside the winding portions; 
(4, Fig. 1; para 0046) that has a mount plate (40, Fig. 2; para 0089)  on which the assembly is mounted; and 
a sensor assembly (7, Fig. 7 para 0044) that has a sensor main body (7a, Fig. 5B; para 0044) that detects a physical value related to the reactor, and a wiring portion (71, Fig. 6; para 0083) extending from the sensor main body, 
wherein the reactor includes 
a wire catch member (55, Fig. 5; para 0084) provided on the assembly or the base member, the wire catch member allowing a part of the wiring portion (construed from Fig. 5) to be arranged thereon, and 
a cable tie (72, Fig. 1; para 0046) that fixes the wiring portion to the wire 
catch member, the base member (6) is a bottomed casing that has a bottom plate portion (i.e. bottom part of the 4 in Fig. 4) constituted by the mount plate, and a side wall portion (41, Fig. 1; para 0046) surrounding the assembly, 
the wire catch member is integrally provided on an opening edge of the casing (construed from Fig. 1-2) , and includes a plate-like piece (43, Fig. 1; para 0089)   projecting upward from the side wall portion, and a through hole formed through the plate-like piece, and 
the cable tie is inserted into the through hole (construed from Fig. 1 & Fig. 2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.


/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837